Case 2:19-cv-00246-JRG Document 273 Filed 01/22/21 Page 1 of 3 PageID #: 12112




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

 OPTIMUM IMAGING TECHNOLOGIES                  §
 LLC,                                          §
                                               §
                                               §
               Plaintiff,                      §
                                               §      CIVIL ACTION NO. 2:19-CV-00246-JRG
 v.                                            §
                                               §
 CANON INC.,                                   §
                                               §
               Defendant.                      §
                                               §

                                   ORDER ON MOTIONS
       The Court held a Motions Hearing (the “Hearing”) by videoconference in the

above-captioned case on January 11, 2021 regarding select pending discovery motions filed by

Plaintiff Optimum Imaging Technologies LLC (“OIT”) and Defendant Canon Inc. (“Canon”)

(collectively, the “Parties”). This Order summarizes and memorializes the Court’s rulings and

reasons therefor on the motions as announced into the record, including additional instructions to

the Parties. While this Order summarizes the Court’s ruling during the Conference, this Order in

no way limits or constrains such rulings from the bench. Accordingly, it is hereby ORDERED as

follows:

       I.      OIT’s Motion to Compel Responses to Interrogatories (Dkt. No. 61)
       This Motion is GRANTED-IN-PART.              (Dkt. No. 271 at 84:16–85:5.)       Canon is

ORDERED to timely produce English translations of the 800,000 pages of Japanese language

documents it produced to OIT under the guise of Federal Rule of Civil Procedure 33(d). OIT is to

bear the cost of translation of the 58,000 documents Canon produced in response to OIT’s
Case 2:19-cv-00246-JRG Document 273 Filed 01/22/21 Page 2 of 3 PageID #: 12113




Interrogatories 4 through 6 with a narrative response and a table identifying types of documents,

not under the auspices of Rule 33(d).

       II.    OIT’s Motion for Protective Order (Dkt. No. 93)
       This Motion is GRANTED-IN-PART. (Dkt. No. 271at 87:9–88:7.) OIT is ORDERED

to produce the Social Security Security Earnings Records of Mr. Neal Solomon for the years

spanning 2006–2017, alongside a declaration from Mr. Solomon identifying all sources of income

for those years and any sources of monies paid by Mr. Solomon or OIT to the USPTO during those

years. OIT is further ORDERED to timely produce Mr. Solomon for a targeted deposition by

Canon limited to the topics contained in Mr. Solomon’s declaration.

       III.    OIT’s Motion to Compel (Dkt. No. 106)
       This Motion is DENIED. (Dkt. No. 271 at 86:10–87:7.)

       IV.     Canon’s Motion to Compel the Deposition of Neal Solomon (Dkt. No. 128)
       This Motion is DENIED AS MOOT. (Dkt. No. 271 at 88:8–11.)

       As part of the Court’s analysis on this Motion, OIT’s Motion to Supplement the Record

Regarding Motion to Compel (Dkt. No. 129) is GRANTED. (Dkt. No. 271 at 86:10–87:7.)

       V.     Canon’s Motion to Enforce DCO (Dkt. No. 131)
       This Motion is GRANTED. (Dkt. No. 271 at 85:6–14.) The parties are ORDERED to

timely take remote depositions of Canon’s 30(b)(6) witnesses in Japan.

       As part of the Court’s analysis on this Motion, the Joint Motion to Expedite Briefing (Dkt.

No. 136) is DENIED AS MOOT.

       VI.    OIT’s Motion for Leave to File Motion to Compel or for Clarification (Dkt.
              No. 132)
       This Motion is DENIED. (Dkt. No. 271 at 85:6–14.)




                                                2
Case 2:19-cv-00246-JRG Document 273 Filed 01/22/21 Page 3 of 3 PageID #: 12114




         So Ordered this
         Jan 22, 2021




                                      3
